DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Hamaguchi et al. (US PG Pub 2015/0043606 A1) (12/27/19 IDS).
Regarding claim 15, Hamaguchi discloses a light emitting element (FIG. 10B) comprising: 
a stacked structure (20, FIG. 10B, where 20 is formed of GaN-based compound semiconductor, [0068]) which includes a GaN-based compound semiconductor and in which 
a first compound semiconductor layer (21, FIG. 10B, [0068]) having a first surface (21a, FIG. 10B) and a second surface (21b, FIG. 10B) opposed to the first surface, 
an active layer (23, FIG. 10B, [0068]) facing the second surface of the first compound semiconductor layer, and 

a first light reflection layer (41, FIG. 10B, [0068]) disposed on the first surface side of the first compound semiconductor layer (41 is disposed on 21a, FIG. 10B); and 
a second light reflection layer (42, FIG. 10B, [0068]) disposed on the second surface side of the second compound semiconductor layer (42 is disposed on 22b, FIG. 10B), 
wherein the first light reflection layer is formed over a concave mirror section (41 is formed over a concave portion of 21a, FIG. 10B), 
the second compound semiconductor layer is provided with a current injection region (24A omitted in FIG. 10B, but shown in FIG. 1A, [0072]) and a current non-injection region (24, FIG. 10B, [0072]) surrounding the current injection region, and 
a center point of a light field in the active layer and an area center-of-gravity point of the current injection region coincide with each other (it’s implicitly taught by the structure of FIG.10B having a symmetrical layer structure around the vertical axis and a center of the active layer coincides with a center of the current aperture).
Regarding claim 16, Hamaguchi discloses the first light reflection layer is provided with a light-transmitting section (a central portion of 41, FIG. 10B) and a light-shielding section (peripheral portions of 41 covered by 31, where 31 is a first electrode which acts as a light shield, FIG. 10B, [0068]) surrounding the light-transmitting section.
Regarding claim 17, Hamaguchi discloses a light emitting element (FIG. 10B) comprising: 

a first compound semiconductor layer (21, FIG. 10B, [0068]) having a first surface (21a, FIG. 10B) and a second surface (21b, FIG. 10B) opposed to the first surface, 
an active layer (23, FIG. 10B, [0068]) facing the second surface of the first compound semiconductor layer, and 
a second compound semiconductor layer (22, FIG. 10B, [0068]) having a first surface (22a, FIG. 10B) facing the active layer and a second surface (22b, FIG. 10B) opposed to the first surface, are stacked; 
a first light reflection layer (41, FIG. 10B, [0068]) disposed on the first surface side of the first compound semiconductor layer (41 is disposed on 21a, FIG. 10B); and 
a second light reflection layer (42, FIG. 10B, [0068]) disposed on the second surface side of the second compound semiconductor layer (42 is disposed on 22b, FIG. 10B), 
wherein the first light reflection layer is formed over a concave mirror section (41 is formed over a concave portion of 21a, FIG. 10B), and 
the first light reflection layer is provided with a light-transmitting section (a central portion of 41, FIG. 10B) and a light-shielding section (peripheral portions of 41 covered by 31, where 31 is a first electrode which acts as a light shield, FIG. 10B, [0068]) surrounding the light-transmitting section.
Allowable Subject Matter
Claims 1-14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14
Hamaguchi discloses a method of manufacturing a light emitting element comprising a stacked structure which includes a GaN-based compound semiconductor outlined in the rejection to claim 15 above. However, Hamaguchi fails to disclose or suggest a sequence of steps comprising “then forming a photosensitive material layer over the second compound semiconductor layer; thereafter exposing the photosensitive material layer to light from the concave mirror section side through the stacked structure, to obtain a treatment mask layer including the photosensitive material layer; and thereafter processing the second compound semiconductor layer by use of the treatment mask layer” in combination with the rest of the limitations as recited in claim 1. In particular, Hamaguchi is silent regarding forming a treatment mask layer by exposing a photosensitive layer to light over the second compound semiconductor layer and processing the second compound semiconductor layer using the treatment mask layer. Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-14 are also allowable as they directly or indirectly depend on claim 1.
Claim 18
Hamaguchi discloses a light emitting element comprising a stacked structure which includes a GaN-based compound semiconductor outlined in the rejection to claim 15 above. However, Hamaguchi fails to disclose or suggest “a shape of the concave mirror section includes a spherical shape or a parabolic shape with a coefficient of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futagawa et al. (US PG Pub 2015/0357795 A1) discloses a light emitting element similar to that of Hamaguchi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828